

Exhibit 10.1




[logo12.jpg]




CONNECTICUT WATER SERVICE, INC.
AND SUBSIDIARIES
 
Code of Conduct
November 20, 2009
(A revision of Appendix B, Employee Handbook)










 
Index
Statement of Our Shared Principals
1
Government & Regulatory Agencies who oversee our business
2
Shareholders who own our business
3
Customers who receive our service
4
Business Practices
5
Confidential Information
5
Conflict of Interest
5-6
Prohibition of Gifts to Public Officials and State Employees
7
Campaign Contributions
8
Code of Conduct Violations and Audit Misconduct Reporting
9
Ethics Decision Tree
10
Insider Trading Policy
11
Responsibility Statement
12




 
 
 

--------------------------------------------------------------------------------

 



CONNECTICUT WATER SERVICE, INC.
AND SUBSIDIARIES


 
       Code of Business Conduct



November 20, 2009


Statement of Our Shared Principles


I understand that producing a product for human consumption, being a steward of
natural resources that will serve the needs of generation to come, and honoring
the investments of those who own our Company -- imposes special obligations of
public trust upon me.


I understand that the success of our Company is based on a foundation of trust.
Our Company will only succeed if we build and maintain trust with customers,
shareholders, co-workers, regulators, business partners, and communities.


I understand that as an employee of the Company, my actions and attitude have a
direct influence on what others think of the Company and its reputation.


I will avoid any situation that represents a real or perceived Conflict of
Interest. There can be no question that my motives are based solely for the best
interest of the Company and its customers, shareholders, regulators, and
communities.


I understand that I use equipment and facilities provided through the investment
of shareholders for the purpose of serving our customers, and it is not
acceptable for me to use these resources for personal gain.


I understand that I have access to confidential information provided by
customers, shareholders and the Company, and I safeguard that information from
accidental or inappropriate disclosure.


I understand that I have a responsibility as a Connecticut Water employee to do
the “right thing” when it comes to my own actions and to share my concerns when
I see or suspect something that could harm customers, co-workers, shareholders,
or the communities we serve.


Above all, I pledge to conduct my affairs to the highest ethical standard.

 
 
- 1 -

--------------------------------------------------------------------------------

 

Government and Regulatory Agencies
who oversee our business




Producing a product for human consumption, being a steward of natural resources
that will serve the needs of generation to come, and honoring the investments of
those who own our Company -- imposes special obligations of public trust upon
me.
 

Regulatory Compliance – The Company operates as a highly regulated business. The
agencies that regulate our business are Environmental Protection Agency,
Internal Revenue Service, Department of Revenue Services, Department of Labor,
Occupational Safety and Health Administration, and the Securities and Exchange
Commission, plus many other federal, state, and local agencies, such as the
Connecticut Department of Public Utility Control. The Company is committed to
operating in compliance with applicable laws and regulations and provides
training and communicates to employees regarding the requirements of these
agencies.  Employees should be knowledgeable about such regulatory requirements
as they pertain to their job and generally as they pertain to the Company.


Employees should also knowledgeable about the Company’s and their department’s
policies and procedures to assure regulatory compliance.


You are required to immediately report regulatory violations, suspected
regulatory violations, or potentially harmful/dangerous conditions to a
supervisor, Company officer, or the Company’s Ethics Officer. If the call
(personally or anonymously) concerns misconduct of the Company’s preparation of
financial statements, audit, or disclosure of financial statements, the Chairman
of the Audit Committee will be advised of the matter to be investigated.


Regulatory Agency Investigations, Inspections, and Requests for Information – We
cooperate with all government investigations, inspections, and requests for
information. During a government inspection never:
 
·  
conceal, destroy, or alter Company documents

 
·  
lie or make misleading statements to a government investigator

 
·  
attempt to cause another employee to fail to provide accurate information

 


In the event the Company undergoes a federal investigation, any employee who
cooperates with a federal investigation, including a securities fraud
investigation, or any provision of federal law relating to fraud against
shareholders, cannot be discharged, demoted, harassed, or in any other manner
discriminated against in the terms and conditions of his employment because s/he
has lawfully provided information in such investigations.

 
 
- 2 -

--------------------------------------------------------------------------------

 

Shareholders
who own our business


The success of our Company is based on a foundation of trust. Our Company will
only succeed if we build and maintain trust with customers, shareholders,
co-workers, regulators, business partners, and communities.
 

We provide accurate and timely information about our business to our investors,
the media, and the general public.


· The release of information to our investors is handled by Corporate
Communications. If you receive an inquiry from the media, immediately refer the
caller to Corporate Communications, the Chief Financial Officer, or the Manager
of Public Affairs.
 
· The issuance of financial information is based on a system of internal
controls and a procedure for timely disclosure. The Company has established a
system of internal controls to safeguard Company assets against loss and
unauthorized use or disposition and to assure that financial statements are
prepared, reviewed, and disclosed to ensure the quality and accuracy of the
information presented. While the President/CEO and the Vice President/CFO
certify the quality and accuracy of our financial statements quarterly and
annually, it is every employee’s responsibility to abide by these internal
controls. Such controls, in the form of procedures, are communicated to
employees, and if you have a question on any procedure within your department,
please discuss it with your supervisor or a Company officer.
 
· The Company has established and communicated a policy that forbids employees
from disclosing material, non-public information.  If you possess material
information that the Company has not yet disclosed publicly, you may not buy or
sell CTWS securities or disclose such information to anyone who is not an
officer of the Company. As of January 24, 2008 the following employees are
officers: Peter Bancroft, David Benoit, Kristen Johnson, Thomas Marston, Daniel
Meaney, Terrance O’Neill, Nick Rinaldi, Eric Thornburg, and Maureen Westbrook.
If an employee is uncertain as to who is an officer, they may ask the Ethics
Officer or any member of management. (See Appendix A for full policy.)
 



 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Customers
 
who receive our service



I have access to confidential information provided by customers, shareholders
and the Company, and I will safeguard that information from accidental or
inappropriate disclosure.
 

The Company is committed to a high standard of water quality, customer service
and customer satisfaction. Employees have an obligation to consider customers in
all of our activities and to work to ensure that their needs are met.  In
dealing with customers, employees are expected to:


• Demonstrate that the Company is committed to providing a high quality of
service in an efficient manner;

 
• Apply our customer policies, practices and programs in a fair, equitable and
nondiscriminatory manner;

 
• Respond to customer inquiries and requests in a prompt, courteous and accurate
manner;

 
• Avoid any action that will endanger the health or safety of the public, and
promptly correct and report any unsafe condition or hazard.


 
 
- 4 -

--------------------------------------------------------------------------------

 

 
Business Practices


I use equipment and facilities provided through the investment of shareholders
for the purpose of serving our customers, and it is not acceptable for me to use
these resources for personal gain.

Confidential Information – Company information, including among other things,
financial data, mergers/acquisitions, business processes and procedures,
computer programs, wage and salary information, customer/supplier/subcontractor
and other information and developments not released to the general public, must
be used solely for Company purposes and never for personal gain. Confidential
information must not be shared with anyone outside of the Company unless they
have a legitimate need to know based on their business with us. Employees who
have access to Company confidential information must protect that information
from disclosure.  Additionally, employees who have access to confidential
information shall not reveal the source or content of such information to
individuals within the company, except as necessary for business purposes.


Conflict of Interest – Employees should conduct their personal or business
affairs in a manner that will avoid any likelihood of conflict, or the
appearance of a conflict, between their performance and responsibilities to the
Company and their personal other business interests. Employees must not
participate in any activity that could conflict with–or appear to conflict
with–their performance or responsibilities to the Company. Following are
possible conflicts of interest situations:


•
Personal business relationships – Personal business relationships should not
influence the decisions you make for the Company. You should disclose to the
Company’s Ethics Officer any financial interest that you or your immediate
family has in Connecticut Water’s suppliers, customers, or competitors. Nominal
ownership of common stock of a publicly owned corporation will not of itself be
considered a conflict and need not be disclosed.



•Organizational relationships – If you or an immediate member of your family
serves as a director, officer, or consultant with any company that does business
with us, you are required disclose these obligations in writing to the Company’s
Ethics Officer within a reasonable time frame, even if you receive no money for
your services.
I will disclose any Organizational Relationships and Outside Employment annually
to the Company’s Ethics Officer



• Outside employment – Outside employment or business activity must not conflict
or appear to conflict with the employee’s ability to perform his or her work at
the Company. Such employment or business activity should not utilize Company
time or property or proprietary knowledge to create a conflict of interest. Do
not accept outside employment with our competitors, suppliers, or any business,
including a self-owned business, that poses a conflict of interest with
Connecticut Water. You are required to annually disclose in writing to the
Company’s Ethics Officer all outside employment.


•      Employees should never accept money, gifts, or services that would appear
to undermine or influence good business judgment or accept anything that could
be construed as an attempt to influence the performance of duties or to favor a
supplier, customer, or competitor. The following examples and guidelines are
provided:

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Money: No employee may solicit or accept any cash, tip or compensation in
conjunction with services provided or acquired on behalf of the Company.


Gifts: On occasion, employees may accept gifts such as novelties or promotional
items of a nominal value if:
·  
the gift complies with the giver’s company’s rules;

·  
the gift was not solicited;

·  
open disclosure of the gift would not embarrass the Company or the people
involved.



I understand that as an employee of the Company, my actions and attitude have a
direct influence on what others think of the Company and its reputation.

Entertainment:  Employees may accept an occasional invitation to an event,
entertainment, or meals if the activity is infrequent and of reasonable value.
Employees should reciprocate, as appropriate, to prevent the appearance of an
obligation.


The possible conflicts of interest noted above are examples and are not all
inclusive.  If you have any question about whether a relationship or activity
presents a conflict of interest, consult with the Corporate Secretary.  Possible
conflict of interest matters, involving officers or board members, will be
reviewed during the annual proxy process by the Corporate Secretary who will
refer any questionable matter to the Board’s Corporate Governance Committee or
the independent members of the full Board for a determination.


Political Process – The Company supports employees’ rights to participate in
government activities and the political process but needs to ensure that such
activities do not create a conflict or an appearance of a conflict of interest.


 
•
To avoid any suggestion of an indirect corporate contribution to a candidate, an
employee may not work on behalf of candidate’s campaign during working hours or
at any time use Company facilities or property for that purpose.

 
 
•
The Company will not reimburse employees for financial or personal time
contributed to political campaigns.

 
 
•
An employee accepting public office or serving on a public body acts as an
individual, not as a representative of the Company.

 
 
•
Employees must exercise good judgment in relationships with government officials
and employees. It is important that we not place these officials in compromising
positions. Even the appearance of compromise would reflect adversely upon the
official and the Company.

 

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
Prohibition of Gifts to Public Officials

and State Employees


I will avoid any situation that represents a real or perceived Conflict of
Interest. There can be no question that my motives are based solely for the best
interest of the Company and its customers, shareholders, regulators, and
communities.
 

The State’s Code of Ethics for Public Officials prohibits public officials or
State employees from accepting certain gifts from registered lobbyists and
individuals or entities doing or seeking to do business with, or regulated by,
the official or employee’s State agency or department.  While there are
exceptions to the general ban, they are very specific.  The most common
exceptions to the gift ban are gifts with a value of $10 or less (e.g. pens,
mugs, etc.), provided that the annual aggregate of such gifts from a single
source is under $50, and up to $50 worth of food and beverage in a calendar
year, provided that the giver is in attendance when the food or beverage is
consumed.


Penalties for violating the gift ban can apply equally to both the giver and the
recipient. Accordingly, all Company employees must contact Daniel J. Meaney,
Corporate Secretary, 800-428-3985, ext. 3016, before giving any gifts to any
public official or state employee to ensure that such gifts are being given in
compliance with the State’s Code of Ethics.

 
 
- 7 -

--------------------------------------------------------------------------------

 

Campaign Contributions
I have a responsibility as a Connecticut Water employee to do the “right thing”
when it comes to my own actions and to share my concerns when I see or suspect
something that could harm customers, co-workers, shareholders, or the
communities we serve.
 



In addition, Connecticut enacted campaign reform legislation, effective December
31, 2006, that “principals” (defined below) of the Company may not contribute or
solicit campaign contributions for a candidate for election to one of
Connecticut's Constitutional State Offices (e.g., the Governor or the Attorney
General), a party committee or a political committee authorized to provide
financial support to such a campaign at any time when the Company has a single
agreement or contract with the State of Connecticut (or any of its branches,
departments or agencies) valued at $50,000 or more in a fiscal year, or one or
more agreements or contracts valued at $100,000 in the aggregate in a fiscal
year.  The same prohibitions exist during a Request for Proposal process for
prospective contract business with the State.  If the Company has any existing
or proposed contracts valued at the same levels as above with the Legislative
branch (General Assembly), the new legislation also imposes similar personal
contribution bans on Company “principals” with respect to committees for General
Assembly candidates (i.e., State Senate or State Representatives), political
action committees supporting such candidates, and state party committees.


For purposes of the above bans, the term “principal” means members of the
Company’s board of directors, 5% or greater stockholders, certain executive
officers, employees having managerial or discretionary responsibilities for
administering the State contract, the spouses and dependent children of any of
the foregoing persons, and political action committees established by or on
behalf of any of the foregoing persons.  Accordingly, all Company officers,
directors, managerial personnel MUST verify with Daniel J. Meaney, Corporate
Secretary, 860-669-8630, ext. 3016, their own status and the status of the
Company's contracts under the new legislation, before they (or their spouses or
dependent children) make or solicit campaign contributions to or for candidates
for election to any of the Constitutional State Offices or to the General
Assembly.

 
 
- 8 -

--------------------------------------------------------------------------------

 



Code of Conduct Violations and
Company Audit Misconduct


Code of Conduct Violations and Company Audit Misconduct should be reported to
Daniel J. Meaney, the Company’s ethics Officer, or anonymously to Values Line at
1-888-475-8376



Each employee has a responsibility to report any activity which appears to
violate laws, regulations (including misconduct related to the preparation,
issuance, and disclosure of financial information), policies, and this Code of
Conduct.


If you report a violation, please provide the time, location, names of people
involved, and other details so that either the Human Resources Department or an
independent member of the Board of Directors can investigate. You can report
anonymously—you are not required to provide your name.


To report a violation, you may call or send a confidential note to:


Daniel J. Meaney
Corporate Secretary
Connecticut Water Service, Inc.
93 West Main Street
Clinton, CT 06413
860-669-8630, ext. 3016


Or you may anonymously call the company’s Values Line that is operated by Global
Compliance, Inc., a firm retained by the company for this purpose, toll-free at
1-888-475-8376.


Prohibition Against Retaliation – The Company prohibits retaliation and/or
retribution against any person who in good faith reports an ethical concern or
violation of the Code of Conduct. However, anyone who uses the Code of Conduct
to spread falsehoods, threaten others, or damage another person’s reputation
will be subject to disciplinary action up to and including termination.

 

 
 
- 9 -

--------------------------------------------------------------------------------

 

[decisiontree1.jpg]


 
 
- 10 -

--------------------------------------------------------------------------------

 

Non-Public Information and Insider Trading


Connecticut Water Service, Inc. (CTWS) and its subsidiaries, including The
Connecticut Water Company (collectively, the “Company”), have an Insider Trading
Policy that forbids employees from disclosing material non-public information
about the Company or the companies it deals with, or from profiting from such
non­public information. If you possess material information that the Company has
not disclosed publicly, you may not buy or sell CTWS securities or disclose such
information to anyone who is not an officer of the company.


In addition, because the CTWS shareholders and the investing public should be
afforded time to receive the information and act upon it, employees who possess
material non-public information should not engage in any transactions in CTWS
securities until the third business day after such information has been
released.


Anyone who purchases or sells securities on the basis of material inside
information, or who discloses material inside information to someone else who
purchases or sells securities on the basis of such information, may be subject
to serious consequences including civil penalties of up to three times the
profit gained or loss avoided, criminal fines of up to $1,000,000, and
imprisonment for a term of up to 10 years. In addition, the Company may impose
sanctions, including dismissal for cause, for failure to comply with the
Company’s policy.


These penalties apply whether or not you derive any personal benefit. In fact,
the Securities and Exchange Commission has imposed large penalties on tippers of
inside information even though the tippers did not profit from their tippee’s
trading. The restrictions described herein also apply to your family members and
other persons living in your household.


For the purpose of this policy, material information includes any information
that a reasonable investor would consider important in a decision to buy, hold
or sell stock. In short, any information which could reasonably affect the price
of the stock, positively or negatively. Examples include:


 
•
change in revenues or earnings of the Company

 
•
change in the value or composition of any of the Company’s assets

 
•
change in operations, such as a significant interruption or curtailment of
service

 
•
contemplated acquisition of another company or its securities or disposition of
an existing business or significant assets

 
•
offer by another company to acquire the Company

 
•
contemplated issuance of securities or stock split/stock dividend

 
•
significant drinking water violations

 
•
adverse actions by the DPUC, DPH or DEP

 
•
commencement of a new business, negotiation of a major contract or loss of the
same

 
•
change in management or dividend policy

 
•
initiation or termination of litigation

 
If you have any questions about specific transactions or about this Policy,
please contact Dan Meaney, Corporate Secretary, Ext. 3016.


 
 
- 11 -

--------------------------------------------------------------------------------

 


Responsibility Statement
 
I have received and read the Connecticut Water Service, Inc. and Subsidiaries
Employees Code of Conduct, dated, November 20, 2009.  I understand its contents
and accept my responsibility for acting in accordance with the Code.
 
 
Name
 
 
Signature
 
 
Date




Please list organizational relationships and outside employment, including
self-employment as described on page 5:


 


 
- 12 -

--------------------------------------------------------------------------------

 


